Title: From Alexander Hamilton to the New York Committee of Correspondence, 2[2] March 1777
From: Hamilton, Alexander
To: New York Committee of Correspondence


Head Qrs. Morris Town [New Jersey] 2[2] March 1777
Gentlemen,
Two days ago I accepted your challenge and met you for the first time in the epistolary field; since which I had the pleasure of receiving yours of the 19th. instant; and as far as circumstances will permit, close with your proposal of interchanging blows twice a week.
The present time is so unfruitful of events that it affords no intelligence worth your notice, as to transactions of a military nature. I can only say, that the British army continues to decrease by the dayly loss of prisoners and deserters taken at and coming in to the different posts, which is a striking symptom, that the situation of affairs with the enemy is not so favourable as it might be; for when an army is in good humour and its affairs prosperous, desertion is a disease that seldom prevails in it.
From all the accounts they have given us, seconded by considerations that obviously present themselves; it is my opinion the enemy will make no grand movement before the beginning of May; and perhaps not then. There is no expectation in their army of their being speedily called to the field, nor the least disposition of matters that I have heard of for a sudden excursion. It will be a long time before the roads will be fit for the transportation of Artillery, which is an essential instrument in their operations; and a still longer [time] before the ground will admit of an incampment consistent with the health and comfort of the soldiers—and it would defeat their purpose to undertake any thing of importance under circumstances, that would oblige them to divide their army in order to accommodate it. It seems also to be an opinion supported by the best reasons that the main object with which they will open the Campaign, will be the capture of Philadelphia. If so, they will have a greater probability of success by co-operating both by sea and land; and the preparations for this added to the danger of making an attempt by water at too early a season will, in all likelihood, protract the execution of their project at least ’till the time I have mentioned.

I intimated that it might perhaps be later before they would move. It seems to be a pretty general idea in their army, that they will wait for reinforcements before they take the field. Should they do this, I see not from what quarters they can expect any succours worth mentioning so early as the beginning of May. But I would lay no great stress upon this, notwithstanding the idea is countenanced by their weakness in numbers, which must make their success more doubtful, and expose them to greater hazard in whatever they attempt, than can be agreeable where so much is at stake. Much will depend however upon the comparative strength of our army, and the conception they may form of it.
Though I do not doubt your discretion, which occasioned me so readily to embrace your proposal, yet such is the delicacy of my situation, that I must beg leave to repeat, what I before observed to you, that wherever I give opinions, they are merely my own and will probably, so far from being a transcript of those of the general, differ widely from them in many respects. The one I now advance is of this kind, and is besides improper to be generally circulated; for many people who have the management of affairs are of so lethargic a complexion, that they are to be kept in action only by the fear of immediate danger; and should they get it into their heads that the enemy would remain idle for six weeks, would think they had a right to dose away forty days at least.
In my last I mentioned a rumour concerning Doctor Franklin. Since that, I have seen something, said (and I believe it) to be an extract of a letter from him to Mr. Beech of Philadelphia, in which he represents things to be in an excellent train in France, and uses this strong emphatical language, that a War between her & Britain “was as inevitable as death.” No public advices from him, that I know of, have reached Head Quarters.
I spoke to General Knox about your cannon in the Continental service. He answered, that it would be difficult to ascertain to what particular class the pieces that have been lost belonged; but he considered the Continent at all times bound to make good the number borrowed from your state; and that he had still your six pieces in his hands. I have always looked upon the matter in the same light.
I have the honor to be   Gentlemen   Your most Obdt. servant
Alex Hamilton
 